DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments with respect to the rejection of claim 1 have been fully considered but they are not persuasive. Applicant mainly argues that McKee does not teach a system capable of producing a detectable system, the detectable system having one or more detectable delayed emissions. However, it has been held that the recitation that an element is “capable of” performing a function is no a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. In this case, depending upon the type of fluorescent dye being used or the type of excitation source control, said dye may be capable of producing delayed emissions.
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKee (US 20140312247 A1).
With regards to claim 1, McKee discloses a fluorescent system (Fig. 1) and method for detecting the presence of a specimen (Abstract) comprising: a source 110 of electromagnetic radiation associated with a consumer electronic device 101; a sensor 120 associated with the consumer electronic device; and an emissive species capable of producing a detectable signal by the sensor, the detectable signal having one or more detectable delayed emissions [0025] (capturing fluorescent light emitted from a specimen).
With regards to claim 7, McKee discloses an LED component (Abstract).
With regards to claim 9, McKee discloses wherein the emissive material absorbs light emitted from a smartphone (Abstract).
With regards to claim 19, McKee discloses wherein the emissive material is excited by a white light source [0004].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 8, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKee in view of Willson (US 20150105284 A1).
With regards to claim 2, McKee discloses a fluorescent system (Fig. 1) and method for detecting the presence of a specimen (Abstract) comprising: a source 110 of electromagnetic radiation associated with a consumer electronic device 101; a sensor 120 associated with the consumer electronic device; and an emissive species capable of producing a detectable signal by the sensor which corresponds to the identity or characteristic of the chemical/biological species and which is detectable by the consumer electronic device [0025] (capturing fluorescent light emitted from a specimen). McKee does not explicitly teach the step of exposing an emissive species to the spectrum of electromagnetic radiation such that the emissive species produces a detectable delayed emission. In a similar field of endeavor, Willson teaches a system and method for fluorescent imaging with a smartphone. Wilson explains that most photoluminescence reporters require a continuous source of excitation light for imaging and quantitative measurements, as the excited state lifetime is usually short (e.g. 10 ns for organic fluorescent dyes). Optical emission filters are not perfectly efficient at blocking the excitation light from transmitting to the detector. Background autofluorescence reduces the signal-to-noise ratio, and as a result often hampers the sensitivity or limit of detection of assays. Time-resolved photoluminescence can further improve the sensitivity of assays by allowing background autofluorescence to decay after switching the excitation source off, and carrying out delayed imaging or quantitative measurements, thereby increasing the signal-to-noise ratio [0076]. Therefore, in view of improving the signal-to-noise ratio, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify McKee with the claimed step.
With regards to claims 3 and 8, McKee does not specifically teach wherein one or more emissive species are excited and a smartphone detects a steady-state photon emission event and a non-steady-state emission event or optionally a non-steady-state photon emission event and/or a rolling shutter mechanism associated with the method. However, it is noted that those skilled in the art appreciate that such modifications would have been known. Modifying McKee with an excitation source configured as a pulsed excitation source via a rolling shutter and/or a modulated excitation source would have been obvious in view of providing the capability of detecting different fluorophores. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify McKee with the claimed limitation.
With regards to claims 4-6, 10-12, and 20, McKee does not specify the claimed wavelengths, emission delay, and/or detectable signal. Nevertheless, the wavelengths, emission delays, and detectable signal are generally related to the specific specimen of interest. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify McKee with the claimed limitations to identify samples that correspond to the claimed features.
With regards to claims 13-18, McKee does not specifically teach the claimed emissive materials. However, it is noted that the claimed materials were generally known and would have been considered an obvious matter of design choice depending upon the particular needs of the application. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify McKee with any of the claimed emissive materials depending upon the bonding abilities with a specific sample of interest.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884